Citation Nr: 1341025	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for irritable colon syndrome, claimed as Crohn's disease, hiatal hernia, reflux esophagitis and duodenitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran served in the Army Reserves from August 2002 to June 2005.  He had active service from June 2005 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand for further medical evidence prior to any adjudication of the Veteran's claims.  As the Board is unable to draw its own medical conclusions, it must remand for a new VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Veteran was scheduled for a VA examination in January 2012, but failed to show for it.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2013).  While there is medical evidence on record, without further clarification, the Board is without medical expertise to adjudicate the Veteran's claim.  The previous VA Compensation and Pension note lacked an opinion and therefore the Board cannot base conclusions upon it.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

The Veteran stated in his response to the January 2012 Supplemental Statement of Case that he never received notification of his VA examination.  He also stated that he had never missed any previously scheduled VA appointments.  The record reflects that this examination was requested internally by VA in December 2011.  However, the record has an absence of any evidence showing that VA notified the Veteran of his upcoming examination.  

In an attachment to his December 2011 VA-9 form, the Veteran stated that he often had symptoms such as stomach cramps and diarrhea from his claimed disabilities, but that they were treated by and unit medic and undocumented.  On remand, further efforts should be made to obtain evidence of these in service symptoms and treatment.  

On remand, the Veteran should be afforded another opportunity to undergo a VA examination for his disabilities.  The examiner should take into account all lay and medical evidence.  The examiner must also consider all theories of entitlement, including secondary service connection.  

As the Veteran has been undergoing private medical treatment, updated records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the RO should then obtain all updated private medical records from those providers.  The RO should document all steps taken to acquire these records.  If the RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

2.  To the extent possible, the RO should solicit from the Veteran all information about his undocumented treatment by unit medics during service.  This may include finding the records of his unit and locating and soliciting statements from the medics themselves.  The RO should document all steps taken to acquire this evidence.  If the RO cannot acquire the evidence, it must notify the Veteran and state why it was unable to acquire it.  

3.  After numbers 1and 2 and have been completed, the Veteran should be afforded another VA examination.  The VA should schedule an examination and then notify and confirm with the Veteran of the time and location of the examination.  

As this is a paperless appeal, the VA examiner must have access to and review the virtual claims file and this remand.  

For each of the claimed disabilities, the examiner should opine as to whether it is at least as likely as not, (a 50/50 chance) that the disability is related to the Veteran's active service.  The examiner should take into account and respond to the Veteran and his wife's lay statements placing his symptoms during his active duty.  The examiner should also note and respond to the April 2010 private treatment note from Dr. McBride which reports a similar timeline.   

Furthermore, as the Veteran is already service-connected for a nephrectomy, the examiner should consider whether any of the claimed disabilities are related to it on a secondary basis.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

